AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of)



                                    UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                              AMENDED
                     United States of America                JUDGMENT IN A CRIMINAL CASE
                                     V.                                      (For Offenses Committed On or After November I, 1987)


                       Edith Sevilla-Santiago                                Case Number: 3:20-cr-212

                                                                            Joanna J. Martin
                                                                             Defendant's Attorney


REGISTRATION NO. 23720508
THE DEFENDANT:                                                                                                   JAN 16 2020
 IZI pleaded guilty to count(s) 1 of Misdemeanor Information
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325(a)(l)                      IMPROPER ENTRY BY AN ALIEN(Misdemeanor)                                     1

 D The defendant has been found not guilty on count( s)
                                 -------------------
 •     Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •    TIME SERVED                           IZI _ _ _____;2~9_ _ _ _ _ _ days

 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, January 16, 2020
                                                                          Date of Imposition of Sentence



                                                                          HONORABLE PE R . LEWIS
                                                                          UNITED STATES M !STRATE JUDGE



Clerk's Office Copy                                                                                                         3:20-cr-212
